Citation Nr: 1716433	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  13-09 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected mechanical low back pain, residuals of injury.


REPRESENTATION

Appellant represented by:	Jeffrey E. Marion, Attorney 


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel



INTRODUCTION

The Veteran served on active duty from January 1980 to April 1980, and from March 1987 to April 1987. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was previously before the Board in July 2015, when the claim listed above was remanded for further development.  Additional claims concerning whether new and material evidence had been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD), entitlement to an increased rating for a lumbosacral spine disability to include whether separate compensable ratings for radiculopathy in each bilateral lower extremity were warranted, and an increased rating claim for headaches were adjudicated at that time.  A claim for entitlement to a total disability rating based on individual unemployability (TDIU) was additionally remanded at that time.  

In a September 2016 rating decision, the Veteran was granted entitlement to TDIU, effective March 2, 2012.  Because he has not appealed the effective date assigned, no claim regarding TDIU is in appellate status at this time.  With respect to his remaining claim for entitlement to service connection for a cervical spine disability, a September 2016 supplemental statement of the case was most recently issued and the case is once again before the Board. 


FINDING OF FACT

The Veteran's cervical spine disability had its onset in service or is otherwise etiologically related to his active service. 



CONCLUSION OF LAW

A cervical spine disability was incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden / Caluza element is through a demonstration of continuity of symptomatology if the claimed disability qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran's in-service treatment records do not note treatment for a neck disability.  However, it is noted that the Veteran sought treatment in April 1987 when he stepped in a hole and fell in Panama while carrying 40 pounds on his back. 

Shortly following separation from service, the Veteran was evaluated in an August 1987 orthopedic consultation.  It was noted that he had suffered a lower back injury in Panama in 1987 and that he had started having headaches then.  It was noted that he likely had cervical pressure.  The treating physician noted that his neck had cervical spasms and was tender.  A few days later, on August 31, 1987, it was noted that the Veteran had low back pain radiating to his posterior cervical spine.  The treating practitioner stated that the Veteran had fallen while in Panama with the Florida Army National Guard and that his pain was constant, with a dull ache most of the time.  In a November 1991 VA treatment record it was noted that the Veteran had fallen down an embankment in April 1987 in the jungle of Panama and since then had been treated numerous times.  It was noted that he complained of continuous low back pain which radiated to his neck.  

Additionally, in a January 2000 examination, completed in conjunction with an application for Social Security Administration (SSA) benefits, it was noted that in 1987 the Veteran had fallen while carrying some weight on his shoulders and injured his back, neck and knee.  An examination of his cervical spine at that time noted tenderness and that his range of motion was slightly restricted.  The Veteran was diagnosed with chronic neck pain due to trauma.  His prognosis was described as reserved.

At a September 2016 VA examination the VA examiner provided a negative etiological opinion regarding this disability, and its relationship to service, essentially based on the belief that the Veteran did not have a cervical spine disability in service.  The evidence, however, confirms that while cervical spine complaints were not noted in service, they were noted shortly thereafter and related by the Veteran to have started in service.   

The Veteran continues to assert that his suffers from neck problems.  His statements have remained consistent throughout the record.

While VA could undertake additional development, based on the fact that the Veteran suffered a fall in service, was treated for cervical spine issues shortly following service, has continued to complain of similar symptomatology associated with his cervical spine, and is currently diagnosed with degenerative disease of the cervical spine, the Board will resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).  

Accordingly, the Board concludes that a grant of service connection for a cervical spine disability is warranted. 


ORDER

Service connection for a cervical spine disability is granted.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


